Name: Commission Regulation (EEC) No 319/80 of 11 February 1980 on the delivery of skimmed-milk powder as food aid for Kampuchea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 36/6 Official Journal of the European Communities 13 . 2 . 80 COMMISSION REGULATION (EEC) No 319/80 of 11 February 1980 on the delivery of skimmed-milk powder as food aid for Kampuchea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1 761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme (3 ), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, the World Food Programme has requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488 /79 (5 ) ; whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the German intervention agency shall deliver skimmed-milk powder as food aid on the special terms set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 OJ No L 119 , 15 . 5 . 1979, p. 1 . ( 4 ) OJ No L 43, 15 . 2 . 1977, p. 1 . (5) OJ No L 181 , 18 . 7 . 1979 , p. 20 . 13 . 2 . 80 No L 36/7Official Journal of the European Communities ANNEX ( ») Consignment A 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 (general reserve) 2 . Beneficiary WFP 3 . Country of destination Kampuchea 4 . Total quantity of the consignment 1 500 tonnes ( ¢ ¢) 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder ( 2 ) Intervention stocks (entered into stock after 1 April 1979) 7 . Special characteristics and/or pack ­ aging ( 3 ) 8 . Markings on the packaging 'Skimmed-milk powder, non-enriched/Gift of the European Economic Community to the Kampuchean population/Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and by 15 March 1980 at the latest 10 . Stage and place of delivery Community port operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submis ­ sion of tenders 12 noon on 25 February 1980 Notes : (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 1 2, there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the ware ­ houses where the product is stored will be published in the 'C' edition of the Official Journal . ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regula ­ tion (EEC) No 303/77 . ( 4 ) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with this Regulation in the 'C ' series of the Official Journal .